Citation Nr: 0930443	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In October 2008, the Veteran testified 
at a hearing before the undersigned Veterans Law Judge at the 
RO.

The Board remanded the Veteran's appeal in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the Board last reviewed the appeal, it noted the 
Veteran's contentions that he currently suffers from Reiter's 
syndrome as a result of the venereal disease he sustained 
during service.  

Post-service private treatment records dated September and 
October 1980 demonstrate that he was diagnosed with Reiter's 
syndrome.  In an October 1980 treatment report, Dr. J.C. 
stated that the Veteran has had Reiter's syndrome since his 
service in Vietnam, and that symptoms, such as chronic 
irritable intestinal problems with mild pancreatic 
insufficiency and diarrhea have occurred since that time.

Post-service VA treatment records include an October 2002 
chart entry noting a diagnosis of Reiter's syndrome.  In 
October 2007, the Veteran reported frequent vesicular 
formation on his penis, urethritis and conjunctivitis which 
occurred two times in the past year, as well as, recurrent 
pain and swollen feet.

Pursuant to the January 2009 Board remand, the Veteran 
underwent a VA examination in February 2009.  The examiner 
diagnosed the Veteran with Reiter's syndrome and unrelated 
gouty arthritis, but said the Reiter's syndrome could not be 
related to service "without the resort to speculation 
base[d] on the currently available information."  The Board 
finds that opinion inadequate for deciding the claim.  

The examiner apparently could not provide a definitive 
opinion based on the "available information," but the Board 
points out that the record available to the examiner included 
the October 1980 treatment report in which Dr. J.C. stated 
that the Veteran has had Reiter's syndrome since his service 
in Vietnam, and that symptoms continued to that time.  A VA 
medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As 
there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

On remand, the Veteran should be afforded an appropriate 
examination and the AMC/RO should ensure that all requested 
development has been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of his Reiter's syndrome.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
and post-service treatment records.  The 
examination report should contain the 
complete rationale for all opinions 
expressed. 

Based on the examination and review of 
the record, the examiner should answer 
the following question:

Is it at least as likely as not that the 
Veteran's current Reiter's syndrome had 
its onset in service?  In providing the 
opinion, the examiner should specifically 
comment on the October 1980 treatment 
report in which Dr. J.C. stated that the 
Veteran has had Reiter's syndrome since 
his service in Vietnam, and that symptoms 
continued to that time.

Complete rationale for the opinion must 
be provided.  If the examiner determined 
that an opinion cannot be provided 
without resort to speculation, the 
examiner must discuss why it is not 
possible.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




